EXHIBIT 10.2
SETTLEMENT AGREEMENT AND GENERAL RELEASE
This Settlement Agreement and General Release (hereinafter, the “Agreement”) is
made and entered into as of March 25, 2008 by and between La Jolla Cove
Investors, Inc., a California corporation (“LJCI”), and VIASPACE Inc., a Nevada
corporation (“VIASPACE”). LJCI and VIASPACE will sometimes be referred to
collectively as the “Parties” throughout this Agreement.
RECITALS
A. WHEREAS, LJCI and VIASPACE entered into that certain Promissory Note dated as
of October 18, 2007 in the principal amount of $300,000 (the “Original Note”);
B. WHEREAS, pursuant to the terms of the Original Note, LJCI loaned to VIASPACE
$300,000 as of November 16, 2007 (the “November Loan”);
C. WHEREAS, pursuant to the terms of the Original Note, LJCI loaned to VIASPACE
$300,000 as of January 4, 2008 (the “January Loan”);
D. WHEREAS, the initial $300,000 of principal and interest accrued thereon under
the Original Note and the November Loan have been previously paid in full;
E. WHEREAS, the entire principal amount of the January Loan, in the amount of
$300,000, plus accrued and unpaid interest thereon in the amount of $3,162.33,
with such interest continuing to accrue at a rate of 4.75% per annum, remains
unpaid; and
F. WHEREAS, the parties now desire to reach a final resolution of the
obligations under the Original Note, the November Loan and the January Loan
(collectively, the “Lending Transactions”).
G. NOW, THEREFORE, in consideration of the mutual promises made herein, the
Parties agree as follows:
AGREEMENT
1. Recitals: The Recitals set forth above are an integral part of this
Agreement, and shall be used in any interpretation of this Agreement.
2. Payment: VIASPACE agrees to pay LJCI the sum of $303,162.33, plus accrued and
unpaid interest, as set forth below (the “Settlement Amount”), in settlement of
the amount outstanding under the January Loan, payable as follows:
(a) concurrently with the execution hereof, VIASPACE shall pay to LJCI in cash
or other readily available funds, $75,000.

                    Initials       Initials

 

 



--------------------------------------------------------------------------------



 



(b) on or before June 9, 2008, VIASPACE shall pay to LJCI in cash or other
readily available funds, $228,162.33, plus interest accruing in the amount of
4.75% per annum from the date hereof, such that if such payment is made on
June 9, 2008, the total sum payable shall equal $230,389.26.
In the event that VIASPACE does not pay all sums due from VIASPACE to LJCI under
this Section 2 by the date that is three business days from the date that such
sums are due under the terms of this Section 2, interest shall accrue on the
outstanding Settlement Amount at a rate of 9.75% per annum.
3. Extension of Maturity Date: The Maturity Date of the January Loan is hereby
extended to June 9, 2008.
4. Release: Effective upon execution of this Agreement and except as to
obligations created herein, VIASPACE, for itself and its predecessors, assigns,
parent company, sister companies, heirs, executors, administrators, past and
present shareholders, officers, directors, employees and representatives, hereby
fully releases, remises, acquits, forever discharges and indemnifies LJCI and
its affiliates, predecessors and successors, together with all of their
respective past and present officers, directors, shareholders, representatives,
employees, consultants, attorneys, fiduciaries, predecessors-in-interest,
successors-in-interest, parent company, sister companies and assigns from any
and all claims, demands, actions, losses and expenses of any kind or nature
arising out of any and all causes of action, agreements, claims, demands,
actions, damages, judgments, debts, covenants, executions, liabilities,
obligations, losses and expenses of any kind or nature arising out of any acts,
omissions, liabilities, transactions, transfers, happenings, violations,
promises, facts or circumstances arising out of, related to or described in the
Lending Transactions, or underlying related transactions, including without
limitation (i) any obligation to loan any additional sums to VIASPACE under the
Original Note, (ii) any obligation to enter into any Additional Funding (as
defined in the Original Note) and/or (iii) any obligation to pay any Non-Funding
Penalty (as defined in the Original Note), whether or not now known or suspected
or claimed, whether in law, admiralty, arbitration, administrative, equity or
otherwise, and whether accrued or hereafter maturing.
5. Section 1542 Waiver: VIASPACE acknowledges and affirms that it is familiar
with Section 1542 of the California Civil Code, which provides that:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
VIASPACE knowingly and voluntarily waives the provisions of Section 1542 of the
California Civil Code, as against each party released hereby, and acknowledges
and agrees that this waiver is an essential and material term of this settlement
which led to this Agreement, and that without such waiver, the settlement
reflected in this Agreement would not have been entered into. VIASPACE further
acknowledges the significance and consequence of the release and the specific
waiver of Section 1542 of the California Civil Code.

                    Initials       Initials

 

- 2 -



--------------------------------------------------------------------------------



 



6. No Admission of Liability: The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims and is made
to buy peace and for no other reason. No action taken by the Parties hereto
either previously or in connection with this Agreement shall be deemed or
construed to be an admission of the truth or falsity of any claims heretofore
made, or an acknowledgement or admission by any Party of any fault or liability
whatsoever to the other Parties or third parties.
7. Authority: The Parties represent and warrant that the undersigned individuals
have the authority to act on behalf of the signing Party and have the authority
to bind that Party, and all that may claim through it, to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignment or equity or otherwise of or against
any of the claims or causes of action released herein.
8. Representation: The Parties represent and warrant that they have had an
opportunity to consult with an attorney, and have carefully read and understand
the scope and effect of the provisions of this Agreement. No Party has relied
upon any representations or statements made by any other Party, which are not
specifically set forth in this Agreement.
9. No Prior Assignment Indemnity. The Parties represent and warrant that they
have not hereto assigned or transferred, or purported to assign or transfer, to
any person or entity any claim or other matter herein released. In the event
that any party shall have assigned and transferred, or purported to assign or
transfer, any claim or other matter herein released, such party shall indemnify,
defend and hold harmless the other party from and against any loss, cost, or
claim or expense (including, but not limited to, all costs related to defense of
any action including reasonable attorneys’ fees) based upon, arising out of or
occurring as a result of any such claim or assignment to transfer.
10. No Right to Rescission: The Parties represent and warrant that they have
conducted all necessary investigations and have consulted with counsel and are
not relying on any representations, except those contained in this Agreement and
the Parties assume the risk of any untruths regarding any matters upon which
they have relied and forever waive any rights to rescind this Agreement and the
sole remedy for the Parties is to enforce the terms of this Agreement.
11. Severability: In the event that any provision hereof becomes declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said illegal
provision.
12 Entire Agreement: This Agreement represents the entire agreement and
understanding between the Parties, and represents the complete, final and
exclusive embodiment of their agreement concerning the matters set forth in the
Recitals. Further, this Agreement shall supersede and replace any and all prior
and contemporaneous agreements, representations and understandings regarding the
subject of this Agreement. Notwithstanding the provisions of California Evidence
Code Section 1152, this Agreement is admissible for purposes of enforcement.

                    Initials       Initials

 

- 3 -



--------------------------------------------------------------------------------



 



13. Governing Law: This Agreement shall be governed by the laws of the State of
California. By signing this Agreement, the Parties hereby agree and submit to
the jurisdiction of the courts in California and that venue of any suit or
action shall be in the downtown branch of the courts of San Diego County,
California.
14. Counterparts: This Agreement may be executed in counterparts and each
counterpart shall have the same force and effect as an original and constitute
an effective, binding agreement on the part of each of the undersigned. The
Agreement may be transmitted by facsimile or otherwise.
15. No Construction Against the Drafter: This Agreement shall be deemed jointly
drafted and written by all parties to it and shall not be construed or
interpreted against any particular party, regardless of which party or counsel
originated or drafted any portion of it.
16. Enforcement of Settlement: In the event of any litigation to enforce the
terms of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, as well as to such costs as may be awardable to the prevailing
party by rule or statute in the court in which the action is brought.
17. No Implied Waiver: No action or failure to act shall constitute a waiver of
any right or duty afforded under this Agreement, nor shall any action or failure
to act constitute an approval of, or acquiescence in, any breach, except as may
be specifically agreed in writing. Waiver of any on provision herein shall not
be deemed to be a waiver of any other provision herein.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

          LA JOLLA COVE INVESTORS, INC.    
 
       
By:

  /s/ Travis W. Huff
 
Name: Travis W. Huff    
 
  Its: Portfolio Mgr.    
 
        VIASPACE INC.    
 
       
By:

  /s/ Carl Kukkonen
 
Name: Carl Kukkonen    
 
  Its: CEO    

                    Initials       Initials

 

- 4 -